Exhibit 10.2

SCICLONE PHARMACEUTICALS, INC.

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is effective as of June 11,
2012, by and between Jackie Guan (the “Employee”) and SciClone Pharmaceuticals,
Inc., a Delaware corporation (the “Company”).

RECITALS

A. The Employee presently serves as Chief Operating Officer of the China
operations of the Company and performs significant strategic and management
responsibilities necessary to the continued conduct of the Company’s business
and operations.

B. The Board of Directors of the Company (the “Board”) has determined that it is
in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of the Employee,
notwithstanding the possibility or occurrence of a Change in Control (as defined
below) of the Company.

C. The Board believes that it is imperative to provide the Employee with certain
severance benefits upon the Employee’s termination of employment following a
Change in Control that will provide the Employee with enhanced financial
security and provide sufficient incentive and encouragement to the Employee to
remain with the Company following a Change in Control.

AGREEMENT

The Employee and the Company agree as set forth below:

1. Terms of Employment. The Company and the Employee agree that the Employee’s
employment is based on the original offer letter and labor contract terms and
that their employment relationship may be terminated pursuant to the Labor Law
of the People’s Republic of China and Employment Contract Law of the People’s
Republic of China (“PRC Labor Law”), and, if applicable, in accordance with
Section 2 below. If the Employee’s employment with the Company terminates for
any reason following a Change in Control, but on or before the first anniversary
of the Change in Control, the Employee shall not be entitled to any payments,
benefits, damages, awards or compensation other than as provided by this
Agreement. During his employment with the Company, the Employee agrees to devote
his full business time, energy and skill to his duties with the Company. These
duties shall include, but not be limited to, any duties consistent with the
Employee’s position that may be assigned to the Employee from time to time by
the Company or the Board.



--------------------------------------------------------------------------------

2. Severance Benefits Upon Termination following a Change in Control. Subject to
the limitations set forth in Sections 3 and 4 below, if the Employee’s
employment with the Company terminates following a Change in Control but on or
before the first anniversary of such Change in Control, then the Employee shall
be entitled to receive, in addition to the compensation and benefits earned by
the Employee through the date of his termination, severance benefits as follows:

(a) Involuntary Termination. If the Employee’s employment with the Company is
terminated as a result of Involuntary Termination, then the Employee shall be
entitled to receive the following severance benefits:

(i) The Employee shall be entitled to receive severance pay in an amount equal
to one hundred percent (100%) of his annual base salary as in effect at the time
of such termination. Any severance to which the Employee is entitled pursuant to
this section shall be paid in a lump sum, less applicable withholding, within
thirty (30) days following the Employee’s termination. If any severance is paid
to the Employee by the Company or any subsidiary of the Company as mandated
under PRC Labor Law, the severance pay in this clause will be reduced by the
amount of the mandated severance.

(ii) The Employee shall be entitled to receive a separation bonus equal to the
gross amount of fifty percent (50%) of the average annual performance bonus paid
to the Employee for the two (2) most recent fiscal years for which bonuses have
been paid prior to the termination date.

(iii) With respect to any unvested options to purchase shares of the stock of
the Company held by the Employee; Section 12.1 (b) of the 2005 Equity Incentive
Plan, as amended (the “Plan”), notwithstanding, if a Change in Control occurs
and the “Acquiror”, as defined in the Plan, does not assume the “Awards”, as
defined in the Plan, held by Employee, then all such Awards held by Employee
shall become fully vested and exercisable as of a date ten (10) business days
prior to the occurrence of the closing of the transaction resulting in the
Change in Control, with any acceleration and exercise subject to, and
conditional upon, the actual closing of such transaction.”

(iv) The Employee shall be entitled to exercise all vested options to purchase
shares of the stock of the Company held be the Employee (including any options
to purchase shares that become vested) for a period of twelve (12) months after
the date of such termination (notwithstanding anything to the contrary otherwise
provided under the terms and conditions of such options)).

(v) The Company shall, if permitted under the Company’s existing health
insurance plans, continue the Employee’s existing group health insurance
coverage. If not so permitted, the Company shall reimburse the Employee for any
health insurance premiums paid by the Employee for continued group health
insurance coverage. Such health insurance coverage or reimbursement of premiums
shall continue until the earlier of (i) twelve (12) months after the date of the
Employee’s Involuntary Termination or (ii) the date on which the Employee
commences New Employment.

(b) Voluntary Resignation; Termination For Cause. If the Employee’s employment
terminates by reason of the Employee’s voluntary resignation (but not as a
result of an Involuntary Termination) or as a result of the Employee’s
termination for Cause, then the Employee shall not be entitled to receive any
severance pay or benefits under this Agreement. However, if the Employee resigns
as a result of a violation of the Employee’s legal rights under PRC Labor Law by
the Company, the Employee shall not be entitled to receive any severance pay or
benefits under this Agreement, but she may be entitled to receive the severance
mandated by PRC Labor Law, subject to a local labor arbitration award or court
judgment.



--------------------------------------------------------------------------------

(c) Disability; Death. If the Company terminates the Employee’s employment as a
result of the Employee’s Disability, or death, then the Employee shall not be
entitled to receive any severance pay or benefits under this Agreement.

3. Release of Claims; Resignation. The Employee’s entitlement to any severance
pay or benefits under Section 2(a) is conditioned upon the Employee’s execution
and delivery to the Company of (a) a general release of known and unknown claims
in the form attached hereto as Exhibit A and (b) a resignation from all of the
Employee’s positions with the Company, including from the Board of Directors and
any committees thereof on which the Employee serves, in a form satisfactory to
the Company.

4. Parachute Payments. In the event that any payment or benefit received or to
be received by the Employee pursuant to this Agreement or otherwise
(collectively, the “Payments”) would result in a “parachute payment” as
described in section 280G of the Internal Revenue Code of 1986, as amended,
notwithstanding the other provisions of this Agreement, the amount of such
Payments will not exceed the amount which produces the greatest after-tax
benefit to the Employee. For purposes of the foregoing, the greatest after-tax
benefit will be determined within thirty (30) days of the occurrence of such
payment to the Employee, in the Employee’s sole and absolute discretion. If no
such determination is made by the Employee within thirty (30) days of the
occurrence of such payment, the Company will promptly make such determination in
a fair and equitable manner.

5. Consulting Services. During the six (6) months following any Involuntary
Termination for which the Employee receives the severance pay and benefits
described in Section 2(a), the Employee shall be retained by the Company as an
independent contractor to provide consulting services to the Company at its
request for up to eight (8) hours per week. These services shall include any
reasonable requests for information or assistance by the Company, including, but
not limited to, the transition of the Employee’s duties. Such services shall be
provided at mutually convenient times. For the actual provision of such
services, the Company shall pay to the Employee a consulting fee of $1,000 per
eight hour day, plus reasonable out-of-pocket expenses (for example, travel and
lodging).

6. Company’s Successors. Any successor to the Company or to all or substantially
all of the Company’s business and/or assets will be bound by this Agreement in
the same manner and to the same extent as the Company. For all purposes under
this Agreement, the term “Company” will include any successor to the Company’s
business and/or assets.

7. Employee’s Successors. All rights of Employee hereunder will inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The Employee will have no right to assign any of his obligations or
duties under this Agreement to any other person or entity.



--------------------------------------------------------------------------------

8. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) “Cause” shall mean any of the following:

(i) the Employee’s theft, dishonesty, misconduct or falsification of any records
of the Company, its successor, or any subsidiary of the Company or its successor
(collectively, the “Company Group”);

(ii) the Employee’s misappropriation or improper disclosure of confidential or
proprietary information of the Company Group;

(iii) any intentional action by the Employee which has a material detrimental
effect on the reputation or business of the Company Group;

(iv) the Employee’s failure or inability to perform any reasonable assigned
duties after written notice from the Company Group of, and a reasonable
opportunity to cure, such failure or inability;

(v) any material breach by the Employee of any employment agreement between the
Employee and the Company Group, which breach is not cured pursuant to the terms
of such agreement;

(vi) the Employee’s conviction of any criminal act which impairs the Employee’s
ability to perform his duties for the Company Group; or

(vii) any other permissible cause for termination under PRC Labor Law.

(b) “Change in Control” shall mean: (i) a merger or other transaction in which
the Company or substantially all of its assets is sold or merged and as a result
of such transaction, the holders of the Company’s common stock prior to such
transaction do not own or control a majority of the outstanding shares of the
successor corporation, (ii) the election of nominees constituting a majority of
the Board which nominees were not approved by a majority of the Board prior to
such election, or (iii) the acquisition by a third party of twenty percent
(20%) or more of the Company’s outstanding shares which acquisition was without
the approval of a majority of the Board in office prior to such acquisition.

(c) “Constructive Termination” shall mean any one or more of the following:

(i) without the Employee’s express written consent, the assignment to the
Employee, following the Change in Control, of any title or duties, or any
limitation of the Employee’s responsibilities, that are substantially
inconsistent with the Employee’s title(s), duties, or responsibilities with the
Company Group immediately prior to the date of the Change in Control;

(ii) without the Employee’s express written consent, the relocation of the
principal place of the Employee’s employment, following the Change in Control,
to a location that is more than fifty (50) miles from the Employee’s principal
place of employment immediately prior to the date of the Change in Control, or
the imposition of travel requirements substantially more demanding of the
Employee than such travel requirements existing immediately prior to the date of
the Change in Control;



--------------------------------------------------------------------------------

(iii) any failure by the Company Group, following the Change in Control, to pay,
or any material reduction by the Company Group of, (1) the Employee’s base
salary in effect immediately prior to the date of the Change in Control, or
(2) the Employee’s bonus compensation, if any, in effect immediately prior to
the date of the Change in Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Employee), unless base salary and/or bonus reductions comparable in amount
and duration are concurrently made for a majority of the other employees of the
Company Group who have substantially similar titles and responsibilities as the
Employee; and

(iv) any failure by the Company Group, following the Change in Control, to
(1) continue to provide the Employee with the opportunity to participate, on
terms no less favorable than those in effect for the benefit of any employee
group which customarily includes a person holding the employment position or a
comparable position with the Company Group then held by the Employee, in any
benefit or compensation plans and programs, including, but not limited to, the
Company Group’s life, disability, health, dental, medical, savings, profit
sharing, stock purchase and retirement plans, if any, in which the Employee was
participating immediately prior to the date of the Change in Control, or in
substantially similar plans or programs, or (2) provide the Employee with all
other fringe benefits (or substantially similar benefits), including, but not
limited to, relocation benefits, provided to any employee group which
customarily includes a person holding the employment position or a comparable
position with the Company Group then held by the Employee, which the Employee
was receiving immediately prior to the date of the Change in Control.

However, the foregoing conditions shall not constitute a Constructive
Termination unless the Employee has given written notice of any such
condition(s) to the Chairman of the Board and allowed the Company Group at least
twenty (20) days thereafter to correct such condition(s). If such condition(s)
are not corrected within that twenty (20) day period, the Employee may give
written notice of his Constructive Termination to the Board, which shall be an
Involuntary Termination.

(d) “Disability” means the inability of the Employee, in the opinion of a
qualified physician, to perform the essential functions of the Employee’s
position with the Company Group, with reasonable accommodation, because of the
sickness or injury of the Employee.

(e) “Involuntary Termination” shall mean the occurrence of either of the
following events after a Change in Control, but on or before the first
anniversary of such Change in Control:

(i) termination by Company Group of the Employee’s employment without Cause;

(ii) the Company Group proposes to the Employee to mutually agree to terminate
the Employment Contract, and the Company Group and the Employee enter into a
Mutual Termination Agreement; or

(iii) the Employee’s Constructive Termination.



--------------------------------------------------------------------------------

“Involuntary Termination” shall not include any termination of the Employee’s
employment that is (1) for Cause, (2) a result of the Employee’s death or
Disability, or (3) a result of the Employee’s voluntary resignation.

(f) “New Employment” shall mean any employment obtained by the Employee after
the termination of the Employee’s employment with the Company.

9. Nonsolicitation. During his employment with the Company, and for a period of
one (1) year following the termination of his employment for any reason, the
Employee shall not directly or indirectly recruit, solicit, or induce any person
who on the date hereof is, or who subsequently becomes, an employee, sales
representative or consultant of the Company, to terminate his relationship with
the Company.

10. Successors.

(a) Company’s Successors. Any successor to the Company or to all or
substantially all of the Company’s business and/or assets shall be bound by this
Agreement in the same manner and to the same extent as the Company. For all
purposes under this Agreement, the term “Company” shall include any successor to
the Company’s business and/or assets.

(b) Employee’s Successors. All rights of the Employee hereunder shall inure to
the benefit of, and be enforceable by, the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. The Employee shall have no right to assign any of his
obligations or duties under this Agreement to any other person or entity.

11. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to the Employee at the home address which she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company Group or the Employee
of their employment relationship shall be communicated thirty (30) days prior by
a written notice of termination to the other party. The Company Group may also
pay to the Employee one (1) month’s salary in lieu of the thirty (30) days prior
notice. However, if termination by the Company Group is for cause, no prior
notice is required.

12. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement (whether by seeking New
Employment or in any other manner), nor shall any such payment be reduced by any
earnings that the Employee may receive from any other source.



--------------------------------------------------------------------------------

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Employee and by an authorized officer of the Company (other
than the Employee). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California.

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(e) Arbitration. Any dispute, controversy or claim arising out of or relating to
this contract, including the validity, invalidity, breach or termination
thereof, shall be settled by arbitration conducted by the China International
Economic and Trade Arbitration Commission (“CIETAC”) in Shanghai in accordance
with the arbitration rule of CIETAC. Judgment upon any decision or award
rendered by the arbitrator may be entered in any court having jurisdiction over
the matter. The Employee and the Company knowingly and willingly waive their
respective rights to have any such disputes or claims tried to a judge or jury.
However, if a dispute or claim relates to or arises out of the Employee’s
employment relationship with the Company Group, or the termination of the
Employee’s employment with the Company Group for any reason (including, but not
limited to, any claims of breach of the Employment Contract, wrongful
termination, fraud or age, race, sex, national origin, disability or other
discrimination or harassment), the Employee and the Company agree that all such
disputes shall be resolved by the Labor Arbitration Commission of Shanghai.

(f) Prior Agreements. This Agreement supersedes all prior understandings and
agreements, whether written or oral, regarding the subject matter of this
Agreement.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

SCICLONE PHARMACEUTICALS, INC. By:  

/s/ Friedhelm Blobel

EMPLOYEE

/s/ Jackie Guan

JACKIE GUAN



--------------------------------------------------------------------------------

Exhibit A

RELEASE

In exchange for the severance pay and benefits described in the Executive
Severance Agreement between SciClone Pharmaceuticals, Inc. (the “Company”) and
me of June 11, 2012, I hereby release the Company, its parents and subsidiaries,
and their officers, directors, employees, attorneys, stockholders, successors,
assigns and affiliates, of and from any and all claims, liabilities, and causes
of action of every kind and nature, whether known or unknown, based upon or
arising out of any agreements, events, acts, omissions or conduct at any time
prior to and including the execution date of this Release, including, but not
limited to: all claims concerning my employment with the Company or the
termination of that employment; all claims pursuant to any PRC Labor Contract
Law and the regulations promulgated by the local government having jurisdiction
over the employment.

I am knowingly, willingly and voluntarily releasing any claims I may have under
relevant local laws. I acknowledge that the consideration given for the release
in the preceding paragraph hereof is in addition to anything of value to which I
was already entitled.

I hereby waive and relinquish all rights and benefits under that section and any
law of any jurisdiction of similar effect with respect to my release of any
unknown claims I may have, and I affirm that it is my intention to release all
known and unknown claims that I have or may have against the parties released
above.



--------------------------------------------------------------------------------

This Release contains the entire agreement between the Company and me regarding
the subjects above, and it cannot be modified except by a document signed by me
and an authorized representative of the Company.

 

  EMPLOYEE Date:                      

 

  JACKIE GUAN   SCICLONE PHARMACEUTICALS, INC. Date:                       By:  

 

  Its:  

 